DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “wherein a material of the second dielectric layer is different from a material of that of the first dielectric layer” in lines 6-8 renders the claim indefinite, because it is unclear and confusing what is meant by “different . . . material”. In ¶ [0065], the Specification details that the materials of the first and second dielectric layers “may include silicon oxide, silicon nitride or a combination thereof. In some embodiments, the materials of [the first and second dielectric layers] may be the same or different.” This claim language renders the claim unclear and confusing, because if each of the first and second layers is a combination of silicon oxide and silicon nitride, as ¶ [0065] teaches, then how can one tell in the final device where the first dielectric layer ends, and where the second dielectric layer begins? That is, if each layer is a mashup of the two materials, it is unclear and confusing what is meant by “different . . . material”. For purposes of examination, Examiner is reading this limitation as if any amount of difference between the materials, no matter how insignificant, meets the limitation.
Claims 2-8, which depend from claim 1, are likewise rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-15 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al. (U.S. Pub. No. 2017/0133351).
Regarding claim 10, Su et al. teaches a three-dimensional integrated circuit structure (Fig. 8), comprising: a first die (Fig. 8, 58, ¶ [0028]); a second die (Fig. 8, left 34, ¶ [0016]) and a third die (Fig. 8, right 34, ¶ [0016]), bonded to a surface of the first die (Fig. 8, “bonded” through the various intervening structures); and a first dielectric layer and a second dielectric layer, disposed between the second die and the third die, the first dielectric layer comprising a sidewall between the second dielectric layer and the second die, the sidewall including a first surface facing the second dielectric layer and a second surface facing the second die, wherein a first slope of the first surface is smaller than a second slope of the second surface with respect to the surface of the first die (Fig. 8, 48 between the plurality of second dies, ¶ [0021]. For all of these remaining limitations, Examiner can arbitrarily draw lines and designate various “dielectric layers”, “sidewalls”, “surfaces”, and “slopes” such that these limitations are taught. While Applicant has illustrated the “first [and] second dielectric layers” as various layers having the claimed dimensions and relationships to one another, the first die, the second die, and the third die, these designations by Applicant are pertinent only to the method of making the dielectric structure, and not to the completed dielectric structure. More specifically, for example in ¶ [0065] of the Specification, Applicant teaches that the materials of the claimed dielectric layers are the same. Accordingly, while they may be individual dielectric layers during the process of manufacturing the dielectric structure, at the end of the process, in the completed dielectric structure, it is a single, unitary block of dielectric material, such as that taught in Su et al. Further, Applicant does not teach any technical benefits in the completed integrated circuit structure that derive from the claimed “dielectric layers”, “sidewalls”, “surfaces”, and “slopes” of the various layers. Rather, the technical benefits only pertain to the process of manufacturing the dielectric structure, namely, the elimination of airgaps. See ¶¶ [0058], [0065], [0067], [0069]. Since Su et al. teaches a structure that lacks airgaps, one can only assume that any technical benefits of Applicant’s claimed dielectric structure are also present in the dielectric structure of Su et al.).
The language, term, or phrase "wherein an interface is formed between the first dielectric layer and the second dielectric layer", is directed towards the process of making a single, unitary block of dielectric material, such as that taught in Su et al. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "wherein an interface is formed between the first dielectric layer and the second dielectric layer" only requires a single, unitary block of dielectric material, which does not distinguish the invention from Su et al., who teaches the structure as claimed, for the reasons detailed above. That is, in the context of two “dielectric layers” of the same material, this limitation only has meaning in the context of the process of manufacture; there is no “interface” in the final product.
Regarding claim 11, Su et al. teaches a three-dimensional integrated circuit structure wherein a distance (For these limitations, Examiner can arbitrarily draw lines and designate various “dielectric layers”, “sidewalls”, “surfaces”, and “slopes” such that these limitations are taught. See explanation above for claim 10) between the first surface of the sidewall and the second die (Fig. 8, left 34, ¶ [0016]) increases as the first surface becomes closer to the surface of the first die (Fig. 8, right 34, ¶ [0016]).
Regarding claim 12, Su et al. teaches a three-dimensional integrated circuit structure further comprising a third dielectric layer between the first dielectric layer and the second die (Fig. 8, left 34, ¶ [0016]), wherein the second surface is in contact with the third dielectric layer (For these limitations, Examiner can arbitrarily draw lines and designate various “dielectric layers”, “sidewalls”, “surfaces”, and “slopes” such that these limitations are taught. See explanation above for claim 10).
Regarding claim 13, Su et al. teaches a three-dimensional integrated circuit structure wherein the second surface is substantially parallel (For these limitations, Examiner can arbitrarily draw lines and designate various “dielectric layers”, “sidewalls”, “surfaces”, and “slopes” such that these limitations are taught. See explanation above for claim 10) to a sidewall of the second die (Fig. 8, left 34, ¶ [0016]) that is perpendicular to the surface of the first die (Fig. 8, right 34, ¶ [0016]).
Regarding claim 14, Su et al. teaches a three-dimensional integrated circuit structure wherein a distance (For these limitations, Examiner can arbitrarily draw lines and designate various “dielectric layers”, “sidewalls”, “surfaces”, and “slopes” such that these limitations are taught. See explanation above for claim 10) between the first surface and the second surface increases as the first surface becomes closer to the surface of the first die (Fig. 8, right 34, ¶ [0016]).
Regarding claim 15, Su et al. teaches a three-dimensional integrated circuit structure further comprising a third dielectric layer between the first dielectric layer and the second dielectric layer, wherein the third dielectric layer has a substantially constant thickness over the first dielectric layer (For these limitations, Examiner can arbitrarily draw lines and designate various “dielectric layers”, “sidewalls”, “surfaces”, and “slopes” such that these limitations are taught. See explanation above for claim 10).
Regarding claim 21, Su et al. teaches a three-dimensional integrated circuit structure (Fig. 8), comprising: a first die (Fig. 8, 58, ¶ [0028]) comprising a first substrate (Fig. 8, though a “substrate” is not specifically discussed, every die inherently has a substrate) and a plurality of first pads (Fig. 8, 62, ¶ [0028]); a second die (Fig. 8, left 34, ¶ [0016]) comprising a second substrate (Fig. 8, though a “substrate” is not specifically discussed, every die inherently has a substrate) and a plurality of second pads (Fig. 8, 44, ¶ [0020]), the second die bonded to the first die through the plurality of first pads  and the plurality of second pads (Fig. 8, “bonded” through, for example, through-vias 56 and RDLs 52, ¶¶ [0023] & [0026]) between the first substrate and the second substrate; and a dielectric structure (Fig. 8, 48 encapsulating the second die, ¶ [0021]), disposed over the first die and encapsulating the second die (Fig. 8), comprising a first dielectric layer and a second dielectric layer, the first dielectric layer being between the second die and the second dielectric layer, and a thickness of the first dielectric layer at a top portion of the second die is smaller than at a bottom portion of the second die (Fig. 8, 48 between the plurality of second dies, ¶ [0021]. For all of these remaining limitations, Examiner can arbitrarily draw lines and designate various “dielectric layers” and “thickness” such that these limitations are taught. While Applicant has illustrated the “first [and] second dielectric layers” as various layers having the claimed dimensions and relationships to one another, the first die, and the second die, these designations by Applicant are pertinent only to the method of making the dielectric structure, and not to the completed dielectric structure. More specifically, for example in ¶ [0065] of the Specification, Applicant teaches that the materials of the claimed dielectric layers are the same. Accordingly, while they may be individual dielectric layers during the process of manufacturing the dielectric structure, at the end of the process, in the completed dielectric structure, it is a single, unitary block of dielectric material, such as that taught in Su et al. Further, Applicant does not teach any technical benefits in the completed integrated circuit structure that derive from the claimed “dielectric layers” and their “thickness”. Rather, the technical benefits only pertain to the process of manufacturing the dielectric structure, namely, the elimination of airgaps. See ¶¶ [0058], [0065], [0067], [0069]. Since Su et al. teaches a structure that lacks airgaps, one can only assume that any technical benefits of Applicant’s claimed dielectric structure are also present in the dielectric structure of Su et al.).
The language, term, or phrase "wherein an interface is formed between the first dielectric layer and the second dielectric layer", is directed towards the process of making a single, unitary block of dielectric material, such as that taught in Su et al. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "wherein an interface is formed between the first dielectric layer and the second dielectric layer" only requires a single, unitary block of dielectric material, which does not distinguish the invention from Su et al., who teaches the structure as claimed, for the reasons detailed above. That is, in the context of two “dielectric layers” of the same material, this limitation only has meaning in the context of the process of manufacture; there is no “interface” in the final product.
Regarding claim 22, Su et al. teaches a three-dimensional integrated circuit structure wherein the thickness (For these limitations, Examiner can arbitrarily draw lines and designate various “dielectric layers” and their “thickness” such that these limitations are taught. See explanation above for claim 21) of the first dielectric layer increases as the first dielectric layer becomes closer to the bottom portion of the second die (Fig. 8, left 34, ¶ [0016]).
Regarding claim 23, Su et al. teaches a three-dimensional integrated circuit structure wherein a top surface of the first dielectric layer is substantially coplanar with a top surface of the second dielectric layer (For these limitations, Examiner can arbitrarily draw lines and designate various “dielectric layers” and their “top surface” such that these limitations are taught. See explanation above for claim 21).
Regarding claim 24, Su et al. teaches a three-dimensional integrated circuit structure wherein a top surface of the dielectric structure (Fig. 8, 48 encapsulating the second die, ¶ [0021]) is substantially coplanar with a top surface of the second die (Fig. 8, left 34, ¶ [0016]).
Regarding claim 25, Su et al. teaches a three-dimensional integrated circuit structure wherein the dielectric structure (Fig. 8, 48 encapsulating the second die, ¶ [0021]) further comprises a third dielectric layer (For these limitations, Examiner can arbitrarily draw lines and designate various “dielectric layers” and their “thickness” such that these limitations are taught. See explanation above for claim 21) between the first dielectric layer and the second dielectric layer, and the third dielectric layer has a substantially constant thickness at the top portion and the bottom portion of the second die (Fig. 8, left 34, ¶ [0016]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (U.S. Pub. No. 2017/0133351).
Regarding claim 1, Su et al. teaches a three-dimensional integrated circuit structure (Fig. 8), comprising: a first die (Fig. 8, 58, ¶ [0028]); a plurality of second dies (Fig. 8, 34’s, ¶ [0016]), bonded to the first die (Fig. 8, “bonded” through the various intervening structures); and a dielectric structure (Fig. 8, 48 between the plurality of second dies, ¶ [0021]), disposed between the plurality of second dies, comprising a first dielectric layer and a second dielectric layer, wherein the first dielectric layer has a sidewall and a bottom, a first surface of the sidewall and a first surface of the bottom are in contact with the second dielectric layer and form a first angle, and a second angle smaller than the first angle is formed by a second surface of the sidewall and a second surface of the bottom (For all of these remaining limitations, Examiner can arbitrarily draw lines and designate various “dielectric layers”, “sidewalls”, “bottoms”, “surfaces”, and “angles” such that these limitations are taught. While Applicant has illustrated the “dielectric structure” as various layers having the claimed dimensions and relationships to one another, the first die, and the plurality of second dies, these designations by Applicant are pertinent only to the method of making the dielectric structure, and not to the completed dielectric structure. More specifically, for example in ¶ [0065] of the Specification, Applicant teaches that the materials of the claimed dielectric layers are the same. Accordingly, while they may be individual dielectric layers during the process of manufacturing the dielectric structure, at the end of the process, in the completed dielectric structure, it is a single, unitary block of dielectric material, such as that taught in Su et al. Further, Applicant does not teach any technical benefits in the completed integrated circuit structure that derive from the claimed “sidewalls”, “bottoms”, “surfaces”, and “angles” of the various dielectric layers. Rather, the technical benefits only pertain to the process of manufacturing the dielectric structure, namely, the elimination of airgaps. See ¶¶ [0058], [0065], [0067], [0069]. Since Su et al. teaches a structure that lacks airgaps, one can only assume that any technical benefits of Applicant’s claimed dielectric structure are also present in the dielectric structure of Su et al.).
Su et al. fails to teach explicitly wherein a material of the second dielectric layer is different from a material of the first dielectric layer. However, the claim does not specify precisely how different the materials of the first and second dielectric layers must be, and the Specification does not provide any particular guidance. As discussed above in connection with the rejection under 35 USC 112, Examiner is reading this limitation as if any amount of difference between the materials, no matter how insignificant, meets the limitation. As one having ordinary skill in the art readily understands, during semiconductor processing, there are inherently impurities that find their way into material layers in unpredictable amounts and distributions, despite best efforts to eliminate them. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that there would be unpredictable amounts of impurities that find their way into the dielectric structure of Su et al. as it is being formed. This would result the device of Suh et al. meeting the limitation wherein a material of the second dielectric layer is different from a material of the first dielectric layer, even if only be a single atom or molecule.
Regarding claim 2, Su et al. teaches a three-dimensional integrated circuit structure wherein a distance between the first surface of the sidewall and one of the second dies (Fig. 8, 34’s, ¶ [0016]) increases as the first surface becomes closer to the bottom (For these limitations, Examiner can arbitrarily draw lines and designate various “dielectric layers”, “sidewalls”, “bottoms”, “surfaces”, and “angles” such that these limitations are taught. See explanation above for claim 1).
Regarding claim 3, Su et al. teaches a three-dimensional integrated circuit structure wherein a thickness between the first and second surfaces of the sidewall increases as the first and second surfaces become closer to the bottom (For these limitations, Examiner can arbitrarily draw lines and designate various “dielectric layers”, “sidewalls”, “bottoms”, “surfaces”, and “angles” such that these limitations are taught. See explanation above for claim 1).
Regarding claim 4, Su et al. teaches a three-dimensional integrated circuit structure wherein the first dielectric layer is disposed between (For these limitations, Examiner can arbitrarily draw lines and designate various “dielectric layers”, “sidewalls”, “bottoms”, “surfaces”, and “angles” such that these limitations are taught. See explanation above for claim 1) the second dielectric layer and the plurality of second dies (Fig. 8, 34’s, ¶ [0016]).
Regarding claim 5, Su et al. teaches a three-dimensional integrated circuit structure wherein the second angle is substantially equal to 90 degrees (For these limitations, Examiner can arbitrarily draw lines and designate various “dielectric layers”, “sidewalls”, “bottoms”, “surfaces”, and “angles” such that these limitations are taught. See explanation above for claim 1).
Regarding claim 6, Su et al. teaches a three-dimensional integrated circuit structure wherein top surfaces of the first dielectric layer and the second dielectric layer are substantially flush (For these limitations, Examiner can arbitrarily draw lines and designate various “dielectric layers”, “sidewalls”, “bottoms”, “surfaces”, and “angles” such that these limitations are taught. See explanation above for claim 1) with top surfaces of the plurality of second dies (Fig. 8, 34’s, ¶ [0016]).
Regarding claim 7, Su et al. teaches a three-dimensional integrated circuit structure wherein the first dielectric layer is U-shaped (For these limitations, Examiner can arbitrarily draw lines and designate various “dielectric layers”, “sidewalls”, “bottoms”, “surfaces”, and “angles” such that these limitations are taught. See explanation above for claim 1).
Regarding claim 8, Su et al. teaches a three-dimensional integrated circuit structure wherein the dielectric structure (Fig. 8, 48 between the plurality of second dies, ¶ [0021]) further comprises a third dielectric layer between the first dielectric layer and the plurality of second dies (Fig. 8, 34’s, ¶ [0016]), and the third dielectric layer is in contact with the second surface of the sidewall and the second surface of the bottom (For these limitations, Examiner can arbitrarily draw lines and designate various “dielectric layers”, “sidewalls”, “bottoms”, “surfaces”, and “angles” such that these limitations are taught. See explanation above for claim 1).
Regarding claim 9, Su et al. teaches a three-dimensional integrated circuit structure wherein the dielectric structure (Fig. 8, 48 between the plurality of second dies, ¶ [0021]) comprises a plurality of first dielectric layers and a plurality of second dielectric layers alternately disposed (For these limitations, Examiner can arbitrarily draw lines and designate various “dielectric layers”, “sidewalls”, “bottoms”, “surfaces”, and “angles” such that these limitations are taught. See explanation above for claim 1).
Response to Remarks
Applicant’s amendments to the claims, filed November 19, 2020, have been fully considered, and they are sufficient to overcome the rejections under 35 USC 112. Accordingly, these rejections are withdrawn.
Applicant’s amendments to claim 1, filed November 19, 2020, have been fully considered, and they are sufficient to overcome the rejection under 35 USC 102. Accordingly, this rejection is withdrawn. However, as detailed above, claims 1-9 are still obvious over Suh et al. under 35 USC 103.
Applicant’s amendments to claims 10-15, and related arguments, filed November 19, 2020, have been fully considered, and they are insufficient and unpersuasive to overcome the rejections thereto under 35 USC 102, as detailed above. Applicant argues essentially that Suh et al. fails to teach the new limitations added to claim 10, but Examiner disagrees, as detailed above. Accordingly, these rejections are maintained. 
Examiner suggests to Applicant that in order to overcome the current rejections, Applicant needs to distinguish the materials of the first and second dielectric layers in a substantial way. For example, if Applicant were to add a limitation such as “wherein the second dielectric layer consists of silicon oxide, and wherein the first dielectric layer consists of silicon nitride”, Examiner would withdraw the outstanding rejections.
Cited Prior Art
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893